      Case 13-70381-lrc          Doc 101 Filed 03/01/19 Entered 03/01/19 09:49:47                      Desc Order
                                       to close Ch 7 - Asset Page 1 of 1

                                    UNITED STATES BANKRUPTCY COURT

                                             Northern District of Georgia


In     Debtor(s)
Re:    Acorn Financial, Inc.                                 Case No.: 13−70381−lrc
       1593 Grandwood Trail                                  Chapter: 7
       Acworth, GA 30101                                     Judge: Lisa Ritchey Craig

       65−1175998




                         ORDER APPROVING ACCOUNT, DISCHARGING TRUSTEE
                                      AND CLOSING ESTATE



It appearing to the Court that

                                                    S. Gregory Hays



the Trustee in this case, has reduced the property and effects of the estate of the Debtor(s) to cash; that the Trustee has
made distribution thereof as required by the order of this Court and has rendered a full and complete account thereof,
and that the Trustee has performed all other and further duties required in the administration of the estate.

IT IS ORDERED that the accounts of the Trustee are approved and allowed, and that the estate is closed; that the
Trustee is discharged and relieved of the trust.




                                                             Lisa Ritchey Craig
                                                             United States Bankruptcy Judge


Dated: March 1, 2019
Form 183
